DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 19, 25, 28-29, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (PGPub 20050108838).
Schaefer teaches a brush head for a power toothbrush comprising a plurality of brush bundles (50).  The brush head element is configured for holding the brush bundles.  There is an engaging assembly arranged in the brush head element configured for engaging with a drive shaft of a power toothbrush and be driven by the driving shaft to vibrate.  The engaging assembly comprises a main body (11) coupled to the brush head element (13).  There is an elastic member (35) held by the main body.  The elastic member comprises an abutting portion (30) and a portion located at a side of the abutting portion and configured for engaging with the main body (portion just to the left of 30 in figure 3).
[AltContent: textbox (Portion located at a side of the abutting portion and doesn’t contact the shaft)]
[AltContent: textbox (Abutting portion)][AltContent: arrow]
[AltContent: arrow]

    PNG
    media_image1.png
    228
    514
    media_image1.png
    Greyscale
  
The abutting portion protrudes from the portion which engages with the main body, the abutting portion is configured for contacting and pressing the drive shaft.  The elastic member is compressed away from the drive shaft when the brush head element is engaged with the handle (the shaft fits within the opening 21 and the abutting portion contacts the shaft and is pressed away from the shaft to secure the shaft in place).
With regards to claim 31, Schaefer teaches a brush head for a power toothbrush comprising a plurality of brush bundles (50).  The brush head element is configured for holding the brush bundles and configured for receiving a driving shaft therein and being driven by the driving shaft to vibrate.  There is a spring inserted into the brush head element.  The spring comprises an abutting portion (30) and a portion located at a side of the abutting portion and configured for engaging with the brush head element (portion just to the left of 30 in figure 3).
With regards to claim 38, Schaefer teaches a brush head element configured for holding brush bundles (50), and an engaging assembly (11, 35) arranged in the brush head element and configured for engaging with the driving shaft and be driven by the driving shaft to vibrate, and the engaging assembly comprises a main body (11) coupled to the brush head element and an elastic member (35) held by the main body, the main body is made of non-metal material (plastic), the elastic member has an abutting portion (30) configured for contacting the driving shaft and an end coupled to the abutting portion, wherein the main body has a configuration which engages with the end of the elastic member and has another configuration which allows the abutting portion being arranged to the main body; and, wherein the elastic member is engageable with only one side of the driving shaft and deformed away the driving shaft so as to provide a revolving force on the driving shaft.
With regards to claim 19, the elastic member directly abuts only one side of the driving shaft and is arranged along a first direction parallel to an inserting direction of the driving shaft (see figure above).
With regards to claim 25, the portion which engages with the main body is not in contact with the driving shaft (see figure above).
With regards to claim 28, the engaging assembly is a stand-along element (it is removable from the brush head) and is fixed in a rod part (opening of brush head) of the brush head element as a whole when assembling the engaging assembly into the rod part.  
With regards to claim 29, the rod part of the brush head part comprises an accommodation portion (cavity that receives the engaging assembly) configured to accommodate the engaging assembly.
With regards to claim 1, 31 and 38, Schaefer teaches all the essential elements of the claimed invention however fails to teach that the spring/elastic member is made from metal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer’s elastic member so that is made from metal since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  
Allowable Subject Matter
Claims 20-24, 26-27, 30, 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 and 39 include the limitation that the main body comprises a cavity and the elastic member extends into the cavity of the main body.  
Claim 26 includes the limitation that the first end is clamped by two clamping walls formed in a second receiving cavity and the two clamping walls are overlapped in a second direction different from the first direction parallel to an inserting direction of the drive shaft.  
Claim 27 includes the limitation of a rib convexly arranged on a surface of the portion which engaged with the main body. 
Claim 30 includes the limitation that accommodating portion has a first containing cavity configured to accommodate the main body.  A surface of the first containing cavity defines a notch and the engaging assembly further comprises a cover and the engaging assembly is fixedly arranged in the notch. 
Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
The applicant argues that it would not have been obvious to modify the spring of Schaefer so that it is made from metal since the spring and the plug-on part are injection molded together.  In response, upon modifying the spring to be metal, it would have been obvious to make both the plug-on part and the spring from metal since they are unitary.  Further, using either metal and plastic as spring elements is well known in the art, as evidenced by CN 10521516 (claim 4) and CA 2841901 (page 11, lines 1-4).  Therefore, it would have been obvious to use metal instead of plastic as taught by Schaefer.  
Lastly, the applicant argues that the Schaefer references teaches away from using metal due to noise issues.  There is nothing in the Schaefer reference that teaches away from using metal.  In fact, Schaefer only states that the material is preferably made of plastic, which leads one to understand that other materials could be used.  
For these reasons, the rejection is being maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723